                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

KENNETH R. NORTHERN                                                               PLAINTIFF

v.                                 2:19cv00033-BRW-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                                 DEFENDANT

                                           ORDER

       I have received Proposed Findings and Recommendations (“RD”) submitted by United

States Magistrate Judge Joe J. Volpe. No objections have been filed. After carefully

considering the objections and making a de novo review of the record, the Court approves and

adopts the RD as this Court’s findings in all respects. Accordingly, the Commissioner’s

decision is affirmed, and this case is DISMISSED with prejudice.

       IT IS SO ORDERED this 20th day of February, 2020.


                                           Billy Roy Wilson
                                           UNITED STATES DISTRICT JUDGE
